Citation Nr: 1022658	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  10-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION


The Veteran served on active duty from January 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

The Board is of the opinion that another VA examination is 
necessary to aid in deciding the claim.  The Veteran filed 
his claim for an increased rating in January 2009, subsequent 
to the July 2008 VA audiological examination used to deny his 
claim.  The Veteran, however, had specifically asserted in 
his claim for increase that his hearing loss disability had 
worsened. 

The Veteran's most recent VA audiology examination, in July 
2008, is not unduly remote in time.  However, the Veteran has 
essentially asserted that his hearing loss had worsened since 
the last examination.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), (a new examination 
is appropriate when there is an assertion of an increase in 
severity since the last examination).  Moreover, in Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held 
that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
disability in the final report of the evaluation.  These 
factors were not discussed in conjunction with the evaluation 
conducted in July 2008 VA audiological examination.

The Veteran contends that his hearing loss is more severe 
than indicated by the noncompensable rating granted him.  In 
support of his claim, he submitted a new, private 
audiological survey done by Accurate Hearing Technology, Inc. 
in March 2009.  The RO's December 2009 Statement of the Case 
did not provide adequate reasons and bases for denying the 
Veteran's increased rating claim.  It only noted that the 
private audiological findings showed fluctuations in hearing, 
but better speech discrimination readings than the VA 
examination.  

Indeed, the Board notes that the March 2009 private audiogram 
appears to indicate that the Veteran's bilateral hearing loss 
has worsened in both ears in four specified frequencies 
(1000, 2000, 3000, 4000 Hertz), but does not indicate whether 
it conforms to VA standards for the evaluation of hearing 
impairment under 38 C.F.R. § 4.85.  Specifically, it is 
unclear whether it was administered by a state licensed 
audiologist.  Moreover, the March 2009 findings are in a 
graphical format and have not been converted to an 
appropriate numerical form, and it is unclear whether the CNC 
Maryland Speech Discrimination Test was performed.  
Accordingly, this evidence requires translation by a 
certified specialist.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that where audiogram in support of claim was 
submitted by claimant but without interpretation as to 
relevant regulatory provisions, Board must obtain such 
medical interpretation).  

Furthermore, the Veteran's representative argued in his May 
2010 informal hearing presentation that the claim should be 
remanded, if necessary, to afford the Veteran proper 
development and assistance.

In view of the circumstances of this case, the Board feels 
that an updated VA audiological examination is required in 
order to make an informed decision regarding the Veteran's 
current level of functional impairment and to evaluate 
adequately his current level of disability.  VA's duty to 
assist the Veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002);  
38 C.F.R. § 3.159 (2009).  Because the current level of the 
Veteran's disability is unclear, the Board believes that 
another examination is necessary.  As such, upon re-
examination, a VA examiner also should be requested to 
comment on the functional effects the Veteran experiences as 
a result of his bilateral hearing loss, including for example 
in conjunction with his day-to-day activities, and to provide 
a translation of the March 2009 private audiogram discussed 
above.

The Board also notes that the file contains VA medical 
records dated from October 2007 to December 2007 from the Ann 
Arbor, Michigan VA Medical Center ("VAMC") and records 
dated from January 2008 to January 2009 from VA's outpatient 
clinic in Orlando, Florida.  These records detail hearing aid 
assistance and the Veteran's complaints of worsening hearing.  
As such, the Board believes that a request for VA records 
dated from January 2009 forward should be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should request copies of 
any outstanding VA medical records from 
VA's outpatient clinic in Orlando, 
Florida, and the Ann Arbor, Michigan VAMC, 
for the period from January 2009 to the 
present, especially those which include 
any audiological test results, to include 
interpreted and uninterpreted pure tone 
audiometry graph/charts, and/or the 
results of any controlled speech 
discrimination testing (Maryland CNC) that 
may have been undertaken during that time.  
If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should be documented in the 
claims file, and the Veteran should be 
informed in writing.

2.  After the requested medical records 
have been associated with the claims file, 
the RO/AMC shall schedule the Veteran for 
a VA audiological examination to ascertain 
the present severity of his service-
connected bilateral hearing loss.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The examination must include audiometric 
testing and speech recognition testing 
using the Maryland CNC Test.  This VA 
examination must also include a statement 
as to the effect of his hearing loss on 
the Veteran's occupational functioning and 
daily activities.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 
(2007).

A clear rationale for all opinions should 
be provided, along with a discussion of 
the facts and medical principles.  The 
claims file and a copy of this Remand must 
be made available to the examiner for 
review of the case, and a notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner is also asked to 
interpret, if possible, the results of the 
March 2009 private audiological 
examination.

3.  When the development requested has 
been completed, the issue on appeal should 
again be reviewed by the RO/AMC on the 
basis of the additional evidence.  If the 
benefit sought is not granted the Veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



